DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The use of the terms Clamant and Johncryl, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim 1 states the foam beads undergo a secondary expansion, but fails to mention a primary expansion, so said limitation would have been unclear to one of ordinary skill in the art at the time of invention since it appears a step or sequence in the claimed method (e.g., the first or primary expansion of the foam beads) is missing.
Claims 2-20 are rejected for failing to cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-11, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haraguchi et al (US 2006/0167122 A1).
Regarding claims 1 and 2, Haraguchi teaches a method of making a molded article comprising forming biobased polymer foam beads; wherein the step of forming the biobased polymer foam beads comprises mixing a feed composition (e.g., polylactic acid and polyolefin wax) and a blowing agent (e.g., carbon dioxide) in an extruder to form a biobased polymer melt, wherein the extruder has a temperature that is above a melting point of the feed composition; pressurizing the biobased polymer foam beads in a sealed vessel (e.g., autoclave); wherein the autoclave would need depressurizing before the beads could be transferred to a mold; feeding the biobased polymer foam beads into a mold; and molding the biobased polymer foam beads to form a molded article; wherein the biobased polymer foam beads undergo a secondary expansion during molding (abstract; para 11-14, 26, 46, 49-50, 58, 62, 69).
Haraguchi further teaches the foamed mold may have a density of 15 to 300 kg/3 (i.e., 0.015 to 0.3 g/cm3) (para 94). This range substantially over laps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Haraguchi, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claims 4 and 5, Haraguchi suggests extruding the biobased polymer melt by forcing the melt through an extrusion die opening to form an extrudate; wherein the step of forming the biobased polymer foam beads further comprises cutting the para 46).
Regarding the limitations “wherein the blowing agent expands within the extrudate upon exiting the extrusion die opening” and “a temperature of an exit of the extrusion die is lower than a melting temperature of the biobased polymer melt,” Haraguchi further suggests the expandable beads may be quenched while being cut or which would have suggested or otherwise rendered obvious controlling the temperature at the exit of the extrusion die to allow proper quenching and/or expanding of the beads/blowing agent.
Regarding claim 6, Haraguchi suggests the crystallization occurs during the impregnation (i.e., autoclave) step (i.e., without the use of an annealing step) (para 49-50). 
Regarding claim 7, Haraguchi teaches the biobased polymer foam beads may have a density of 10 to 300 kg/3 (i.e., 0.010 to 0.3 g/cm3) (para 94). This range substantially over laps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Haraguchi, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 8, Haraguchi suggests the step of pressurizing the biobased polymer foam beads in a sealed vessel comprises pressurizing the biobased polymer foam beads at as low as 0.49 MPa (i.e., about 0.45 MPa) for as low as 10 minutes (i.e., less than 30 minutes) (para 49, 51).
Regarding claim 9, Haraguchi suggests the pressure in autoclave is released to the atmosphere (para 103) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a rapid depressurization to one of ordinary skill in the art at the time of invention.
Regarding claim 10, Haraguchi suggests the step of depressurizing the sealed vessel produces biobased polymer foam beads having an internal pressure exceeding atmospheric pressure (para 98).
Regarding claim 11, Haraguchi teaches the beads, post autoclave, can be immediately molded (para 105-106) which would have suggested or otherwise suggested to one of ordinary skill at the time of invention reducing or minimizing the time between the beads leaving the sealed vessel and being transferred to the mold.
Regarding claim 19, Haraguchi teaches the step of molding the biobased polymer foam beads comprises subjecting the mold to a cross steam process (e.g., steam from both sides)(para 106).
Regarding claim 20, Haraguchi teaches the step of molding the biobased polymer foam beads comprises applying a cooling water followed by applying a cooling air (i.e., removing the molded product to ambient air) (para 106).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haraguchi as applied to claim 2 above, and further in view of Bigg et al (US 6,740,731 B2).
Haraguchi teaches the method of claim 2. Haraguchi further teaches the use of a nucleating agent (e.g., wax) in an amount up to 1 part by weight per 100 parts by weight (i.e., 0.99% by weight) of the base resin (i.e., feed composition); and polylactic acid in an amount of at least 50% by weight of the base resin (para 26, 30).
Haraguchi fails to suggest a chain extender in an amount from about 0.1% to about 10% by weight. 
Bigg teaches molded disposable foams comprising polylactic acid and chain extenders (col 4, lines 28-48; col 10, lines 26-44; col 20, lines 17-20, 38-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the chain extenders of Bigg in the composition used to produce molded foams of Haraguchi as a matter of design choice as suggested by the prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount chain extender used to optimize the molecular weight of the composition.

Claims 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haraguchi as applied to claim 1 above, and further in view of Weidner et al (US 4,266,928 A).
Regarding claims 12-14, Haraguchi teaches the method of claim 1.
Haraguchi fails to suggest the limitations of claims 12-14.
Weidner teaches it was known in the art at the time of invention to produce foam moldings using molds that may be preheated with steam; wherein steam may also enter the mold (col 2, lines 22-40); wherein the mold may be subjected to a vacuum to draw in the plastic granules (col 5, lines 13-22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the mold design and processes suggested by Weidner with the molds and processes of Haraguchi as a matter of design choice as suggested by the prior art at the time of invention. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the temperature and pressure of the steam preheating and/or purging the mold to optimize the initial temperature of the mold.
Regarding claims 15-16, Haraguchi teaches the step of molding the biobased polymer foam beads comprises subjecting the mold to a cross steam process (e.g., steam from both sides) (para 7, 8, 69, 106); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the temperature, pressure, application time, and number of steam treatment cycles to insure the beads undergo a proper secondary expansion and fuse properly.

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haraguchi and Weidner as applied to claim 16 above, and further in view of Behl (DE 42 36 081 A1).
Regarding claim 17, Haraguchi as modified by Weidner teaches the method of claim 16.
Haraguchi as modified by Weidner fails to suggest wherein the step of molding the biobased polymer foam beads further comprises applying cooling water for 15 seconds, followed by applying cooling air for 30 seconds at 4 bar. 
Behl teaches it was known in the art at the time of invention to use cooling water to cool down molds and therein the contained foam/beads as well as the use of air cooling and compressed air in the mold (page 2-3); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the exposure time of the foam/beads to the water and air as well as the pressure of the air to optimize the cooling of the foam/beads.
Regarding claim 18, Weidner suggests the mold may be subjected to a vacuum to draw in the plastic granules (col 5, lines 13-22), so it would have been obvious to adjust the time the mold is subjected to the vacuum to optimize proper filling of the mold. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783